DETAILED ACTION
This office action is in response to application filed on December 18, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2018 and 06/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“A wear detection method for a linear actuator that comprises a rod capable of moving linearly inside a tube mounted on a mounting member, and that pushes and pulls a pressure-receiving object while a push-pull member connected to the rod applies a lateral a linear movement direction, the wear detection method comprising:
a storage step of pre-detecting, with a physical amount detection sensor,  a first external force generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled in a state without abnormalities, and storing the first external force, as standard external force data, in a computation/storage/determination processing device; and 
a determination step of detecting, with the physical amount detection sensor, a second external force generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled, and computationally determining whether the linear actuator is in a normal state or an abnormal state by comparing the second external force .  
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read:
“The wear detection method for [[a]] the linear actuator according to claim 1, wherein a force sensor is used as the physical amount detection sensor”.  
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read:
the linear actuator according to claim 1, wherein, during the determination step, an average value of external force data for an immediately preceding plurality of steps is compared with the second external force second external force .  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read:
“A wear detection system for a linear actuator that comprises a rod capable of moving linearly inside a tube mounted on a mounting member, and that pushes and pulls a pressure-receiving object while a push-pull member connected to the rod applies a lateral load in a direction different from a linear movement direction, the wear detection system comprising: 
a physical amount detection sensor that detects a first external force generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled; and 
a computation/storage/determination processing device that stores, as standard external force data, a second external force detected by the physical amount detection sensor in a state without abnormalities, and that computationally determines whether the linear actuator is in a normal state or an abnormal state by comparing, with the standard the first external force .  
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read:
“The wear detection system for [[a]] the linear actuator according to claim 4, wherein the physical amount detection sensor is a force sensor”.  
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read:
“The wear detection system for [[a]] the linear actuator according to claim 4, wherein the linear actuator is a pneumatic cylinder, a hydraulic cylinder or an electric cylinder”.  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read:
“The wear detection method for [[a]] the linear actuator according to claim 2, wherein, during the determination step, an average value of external force data for an immediately preceding plurality of steps is compared with the second external force the abnormal state when the second external force .  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“The wear detection system for [[a]] the linear actuator according to claim 5, wherein the linear actuator is a pneumatic cylinder, a hydraulic cylinder or an electric cylinder”.
Appropriate correction is required.

Examiner’s Note
Claims 1-8 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “a determination step of computationally determining whether the linear actuator is in a normal state or an abnormal state by comparing the detected external force data with the standard external force data stored in the 
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A wear detection method for a linear actuator that comprises a rod capable of moving linearly inside a tube mounted on a mounting member, and that pushes and pulls a pressure-receiving object while a push-pull member connected to the rod applies a lateral load in a direction different from the linear movement direction”,
“a storage step of pre-detecting, with a physical amount detection sensor, an external force generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled in a state without abnormalities, and storing the external force, as standard external force data, in a computation/storage/determination processing device,” and
“a determination step of detecting, with the physical amount detection sensor, an external force generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled”. 
Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Similarly, independent claim 4 is directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-3 and 5-8, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Tabor (US 20130276516 A1) discloses:
A wear detection method for a linear actuator (Fig. 1, item 15 – ‘actuator’, [0002]-[0003], [0007]: a method for predicting the condition of an actuator) that comprises a rod (Fig. 1, item 45 - ‘rod’) capable of moving linearly inside a tube (Fig. 1, item 17 – ‘cylinder’, [0027]-[0028]: the actuator system includes a cylinder and a rod that moves linearly inside the cylinder), the wear detection method comprising:
a storage step of pre-detecting, with a physical amount detection sensor (Fig. 1, items 20 and 25 – “pressure sensor”), an external force in a state without abnormalities, and storing the external force, as standard external force data, in a microprocessor/control includes known signals (baseline) for actuators that are used for determination of actuator’s condition, these known signals being measured during operation of a good actuator (see [0038] regarding Fig. 2 representing pressure signals of a good actuator)); and 
a determination step of detecting, with the physical amount detection sensor, an external force, and computationally determining whether the linear actuator is in a normal state or an abnormal state by comparing the detected external force data with the standard external force data stored in the computation/storage/determination processing device ([0030], [0033]: pressure sensors are used to measure the pressure inside the chambers in the actuator system, and microprocessor/control compares this pressure data to the known signals in order to determine the condition of the actuator).  

Tabor (US 20130276516 A1, US 20160230789 A1, US 20210310504 A1) teaches:
“In operation, the present system 10 can be applied to virtually any actuator 15 performing any operation. However, as one of ordinary skill in the art will realize, the performance of any given actuator 15 will vary with the load applied, the positioning of the actuator 15 and the load, the size of the actuator 15, the distance from the pressure source 75, and any number of other variables. As such, the preferred approach is to measure the performance of a known actuator 15 in the particular application and use that measured data as a baseline. The baseline represents an acceptable motion profile and is compared to the measured profiles by the microprocessor/controller 30. This comparison is then used to determine fault condition and reporting” ([0034]: determination of condition of an actuator by comparing measured pressure profiles to baselines can be applied to any actuator, with the analysis depending on the load being applied, the position of the actuator and the load, among other variables).

Tabor (US 9128008 B2) teaches:
“In operation, the present system 10 can be applied to virtually any actuator 15 performing any operation. However, as one of ordinary skill in the art will realize, the performance of any given actuator 15 will vary with the load applied, the positioning of the actuator 15 and the load, the size of the actuator 15, the distance from the pressure source 75, and any number of other variables. As such, the preferred approach is to measure the performance of a known actuator 15 in the particular application and use that measured data as a baseline. The baseline represents an acceptable motion profile and is compared to the measured profiles by the microprocessor/controller 30. This comparison is then used to determine fault condition and reporting” (col. 4, line 66 – col. 5, line 11: determination of condition of an actuator by comparing measured pressure profiles to baselines can be applied to any actuator, with the analysis depending on the load being applied, the position of the actuator and the load, among other variables).
	
Leinonen (US 20170350427 A1) teaches:
	“The monitoring device 4 may analyse the input measuring data 3 and may process an operating condition value 12, which indicates current situation of the hydraulic device 1. The operating condition value 12 may indicate cumulated loading, wearing or operating cycles, for example. In order to determine operating health of the
a monitoring device determines wear of hydraulic device (e.g., hydraulic actuator, see [0043] and [0047]) based on comparisons of operating conditions (e.g., pressure, see [0048]) with reference data).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a linear actuator that comprises a rod capable of moving linearly inside a tube mounted on a mounting member, and that pushes and pulls a pressure-receiving object while a push-pull member connected to the rod applies a lateral load in a direction different from the linear movement direction,
in the storage step, the external force is generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled in a state without abnormalities; and
in the determination step, the external force is generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 4. 
Tabor (US 20130276516 A1) discloses:
A wear detection system for a linear actuator (Fig. 1, item 15 – ‘actuator’, [0002]-[0003], [0007]: a system for predicting the condition of an actuator) that comprises a rod (Fig. 1, item 45 - ‘rod’) capable of moving linearly inside a tube (Fig. 1, item 17 – ‘cylinder’, [0027]-[0028]: the actuator system includes a cylinder and a rod that moves linearly inside the cylinder), the wear detection system comprising: 
a physical amount detection sensor (Fig. 1, items 20 and 25 – “pressure sensor”) that detects an external force ([0030], [0033]: pressure sensors are used to measure the pressure inside the chambers in the actuator system); and 
a computation/storage/determination processing device (Fig. 1, item 30 – “microprocessor/control”) that stores, as standard external force data, an external force detected by the physical amount detection sensor in a state without abnormalities ([0030], [0033]-[0035]: microprocessor/control includes known signals (baseline) for actuators that are used for determination of actuator’s condition, these known signals being measured during operation of a good actuator (see [0038] regarding Fig. 2 representing pressure signals of a good actuator)), and that computationally determines whether the linear actuator is in a normal state or an abnormal state by comparing, with the standard external force data, external force data detected in the physical amount detection sensor ([0030], [0033]: pressure sensors are used to measure the pressure inside the chambers in the actuator system, and microprocessor/control compares this pressure data to the known signals in order to determine the condition of the actuator).  

Tabor (US 20130276516 A1, US 20160230789 A1, US 20210310504 A1) teaches:
“In operation, the present system 10 can be applied to virtually any actuator 15 performing any operation. However, as one of ordinary skill in the art will realize, the performance of any given actuator 15 will vary with the load applied, the positioning of the actuator 15 and the load, the size of the actuator 15, the distance from the pressure source 75, and any number of other variables. As such, the preferred approach is to measure the performance of a known actuator 15 in the particular application and use that measured data as a baseline. The baseline represents an acceptable motion profile and is compared to the measured profiles by the microprocessor/controller 30. This comparison is then used to determine fault condition and reporting” ([0034]: determination of condition of an actuator by comparing measured pressure profiles to baselines can be applied to any actuator, with the analysis depending on the load being applied, the position of the actuator and the load, among other variables).

Tabor (US 9128008 B2) teaches:
“In operation, the present system 10 can be applied to virtually any actuator 15 performing any operation. However, as one of ordinary skill in the art will realize, the performance of any given actuator 15 will vary with the load applied, the positioning of the actuator 15 and the load, the size of the actuator 15, the distance from the pressure source 75, and any number of other variables. As such, the preferred approach is to measure the performance of a known actuator 15 in the particular application and use that measured data as a baseline. The baseline represents an acceptable motion profile and is determination of condition of an actuator by comparing measured pressure profiles to baselines can be applied to any actuator, with the analysis depending on the load being applied, the position of the actuator and the load, among other variables).
	
Leinonen (US 20170350427 A1) teaches:
	“The monitoring device 4 may analyse the input measuring data 3 and may process an operating condition value 12, which indicates current situation of the hydraulic device 1. The operating condition value 12 may indicate cumulated loading, wearing or operating cycles, for example. In order to determine operating health of the
hydraulic device 1 the monitoring device 2 compares 13 the determined current operating condition value 12 with the input reference data 9 and indicates the current operating health 14 of the hydraulic device 1. The produced operating health 14 may indicate remaining operating cycles or mechanical loadings, or it may indicate degree of wear, for example. The monitoring device 4 may also comprise a display device 15 or other means for indicating the operating health 14 for service personnel” ([0045]: a monitoring device determines wear of hydraulic device (e.g., hydraulic actuator, see [0043] and [0047]) based on comparisons of operating conditions (e.g., pressure, see [0048]) with reference data).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
mounted on a mounting member, and that pushes and pulls a pressure-receiving object while a push-pull member connected to the rod applies a lateral load in a direction different from the linear movement direction,
the external force generated between the mounting member and the tube when the pressure-receiving object is pushed and pulled,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-3 and 5-8. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bushey; John A. et al., US 20070017300 A1, Wear tester
Reference discloses characterization of wear occurring between two specimens mounted on actuator assemblies connected perpendicularly one another. 
HAEHNER C L et al., US 3977231 A, Device measuring static coefficient of loaded bodies uses cyclically tensioned flexible filament coupled to X-Y recorder


This application is in condition for allowance except for the following formal matters: 
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.